            Case 3:20-cv-01329 Document 1-1 Filed 12/11/20 Page 1 of 12 Page ID #6


                                                                      Wolters Kluwer

                            PROCESS SERVER DELIVERY DETAILS




Date:                          Fri, Nov 13, 2020

Server Name:                  Sheriff Drop




Entity Served                  COMPLIANCE STAFFING AGENCY

Agent Name

Case Number                    2020L38

J urisdiction                  IL




    1 1 1 00 1 1 01 1 0 11 01 0
                                                   Exhibit A
            Case 3:20-cv-01329 Document 1-1 Filed 12/11/20 Page 2 of 12 Page ID #7
                                                                                                        I 11111101111111111111101111111011111111
                       IN THE CIRCUIT COURT FOR THE SECOND JUDICIAL CIRCUIT° _1, 0 . 6 5_9
                                     FRANKLIN COUNTY,ILLINOIS

SEAN VANCIL,

         Plaintiff,
                                                                                                2020L38
VS.                                                                              20-L-

COMPLIANCE STAFFING
AGENCY,LLC,f/k/a JM SERVICES,
a/k/a JENNMAR SERVICES
                                                                                 JURY TRIAL DEMANDED.


         Defendant.




                                                           SUMMONS
To each defendant: Compliance Staffing Agency, a/k./a Jenmar Services, do its registered agent, CT Corporation System,208 So. Lasalle
St., Suite 814, Chicago, IL 60604.

        You are summoned and required to file an answer in this case, or otherwise file your appearance in the Office ofthe Clerk ofthis
Court ,Franklin County Courthouse, Benton, Illinois, within 30 days after service of this summons, not counting the day of service. W
YOU FAIL TO DO SO, A JUDGMENT OR DECREE BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
ASKED IN THE COMPLAINT.

To the officer: Cook County Sheriff's Department

          This summons must be returned by the officer or other person to whom it was given for service, with endorsement ofservice and
fees, if any, immediately after service. Ifservice cannot be made,summons shall be returned so endorsed.

         This summons may not be served later than 30 days after its date.

                            t••11 I   ,                                                            11/5/2020
                                                                               WITNESS                           4.                   20
       (Seal ofC                          ••
                   •

                 7
                 .••
                            '  `u s                                                                    (Deputy)
                   sie••   ••
                    "411.
                        66   0:
                              4


SCHAFER LAW LLC
Attorneys for Plaintiff
108 North VanBuren St.
PO Box 928
Marion, IL 62959
Phone: 618-997-4877
Fax: 618-997-4888
Email:jschafer@mschaferlaw.com


                                                               Exhibit A
               Case 3:20-cv-01329 Document 1-1 Filed 12/11/20 Page 3 of 12 Page ID #8
                                                                                                          I 111111 1 1 1 11111 1101 11111 11111 11111 11111 1 1 III
                                             (Service and return                                          * 5 0 0 4 0 6 5 9 *
          SHERIFF'S FEES                     (Miles
                                             (Total


                                                                                                     Sheriff of Cook County

          I certify that I served this summons on defendants as follows:

(a) -- (Individual defendants -- personal):
(The officer or other person making service, shall(a) identify as to sex, race and approximate ago of the defendant with whom he left the
 summons, and(b)state the place where(whenever possible in terms ofan exact street address) and the date and time ofthe day when the
 summons was left with the defendant.)




(b) (Individual defendants - abode):
 By leaving a copy of this Complaint at the usual place of abode of the defendant with a person of his family, of the age of 13 years or
 upwards,informing that person ofthe contents ofthe Complaint. (The officer ofother person making service, shall(a) identify as to sex,
 race and approximate age ofthe person,other than the defendant, with whom he left the Complaint, and(b)state the place where(whenever
 possible in terms of an exact street address) and the date and time of day when the Complaint as left with such person.




 and also by sending a copy ofthe Complaint in a sealed envelope with postage fully prepaid, addressed to the defendant at his usual place
 ofabode, as follows:


 Name                                         Mailing Address                                                   Date of Mailing


 Name                                         Mailing Address                                                  'Date of Mailing

(c) - (Corporation defendants): By leaving a copy of this Complaint with the registered agent, officer or agent of each defendant
 corporation, as follows:


 Corporation                                           Officer/Agent                                                           Date of Service

(d)- (Other service):




                                                       SHERIFF OF COOK COUNTY

                                                       BY




                                                                Exhibit A
            Case 3:20-cv-01329 Document 1-1 Filed 12/11/20 Page 4 of 12 Page ID #9
                                                                                                         1 111111 1 1 1 11111 11111 11111 11111 11111 11111 III 1111
                      IN THE CIRCUIT COURT FOR THE SECOND JUDICIAL CIRCUIT° 4 0 6 5 9 *
                                    FRANKLIN COUNTY,ILLINOIS

SEAN VANCIL,

        Plaintiff,
                                                                                                2020L38
vs.                                                                               20-L-

COMPLIANCE STAFFING
AGENCY,LLC,f/k/a JM SERVICES,
a/k/a JENNMAR SERVICES
                                                                                  JURY TRIAL DEMANDED.


        Defendant.




                                                         SUMMONS
To each defendant: Compliance Staffing Agency,a/k/a Jenmar Services, do its registered agent, CT Corporation System,208 So. Lasalle
St., Suite 814, Chicago, IL 60604.

         You are summoned and required to file an answer in this case, or otherwise file your appearance in the Office ofthe Clerk ofthis
Court , Franklin County Courthouse, Benton, Illinois, within 30 days after service of this summons, not counting the day of service. IF
YOU FAIL TO DO SO, A JUDGMENT OR DECREE BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
ASKED IN THE COMPLAINT.

To the officer: Cook County Sheriff's Department

          This summons must be returned by the officer or other person to whom it was given for service, with endorsement ofservice and
fees, if any, immediately after service. If service cannot be made, summons shall be returned so endorsed.

         This summons may not be served later than 30 days after its date.


                     ..      ,,,,,                                                                 11/5/2020
                    ..courr CO
                                   /
                                 lif                                           WITNESS                                                             , 0
       (Seal of04
                 '
                 '.1‘•°•a•°••-..."0.
                 c4                   ,
               ,                 . .^, ...
                  I                • -
                  •                •    C
               1
               - 1•                • 1
             • 73•                 :,c2 Z
                     •
                                       •%                                                               (Deputy)
                          /4, ••.•‘
                                  .v
                           1.•
SCHAFER LAW LLC
Attorneys for Plaintiff
108 North VanBuren St.
PO Box 928
Marion, IL 62959
Phone: 618-997-4877
Fax: 618-997-4888
Email:jschafer@mschaferlaw.com


                                                               Exhibit A
            Case 3:20-cv-01329 Document 1-1 Filed 12/11/20 Page 5 of 12 Page ID #10
                                                                                                          1 111111 1 1 1 11111 11011111111111 11111 1111111111111
                                             (Service and return                                          * 5 0 0 4 0 6 5 9 *
          SHERIFF'S FEES                     (Miles
                                             (Total


                                                                                                     Sheriff of Cook County

          I certify that I served this summons on defendants as follows:

(a) -- (Individual defendants -- personal):
(The officer or other person making service, shall(a) identify as to sex, race and approximate ago of the defendant with whom he left the
 summons,and(b)state the place where(whenever possible in terms of an exact street address) and the date and time of the day when the
 summons was left with the defendant.)




(b) (Individual defendants - abode):
 By leaving a copy of this Complaint at the usual place of abode of the defendant with a person of his family, of the age of 13 years or
 upwards, informing that person ofthe contents ofthe Complaint. (The officer ofother person making service, shall(a) identify as to sex,
 race and approximate age ofthe person,other than the defendant, with whom he left the Complaint,and(b)state the place where(whenever
 possible in terms of an exact street address) and the date and time of day when the Complaint as left with such person.




 and also by sending a copy ofthe Complaint in a sealed envelope with postage fully prepaid, addressed to the defendant at his usual place
 of abode, as follows:


 Name                                         Mailing Address                                                   Date of Mailing


 Name                                         Mailing Address                                                   Date of Mailing

(c) - (Corporation defendants): By leaving a copy of this Complaint with the registered agent, officer or agent of each defendant
 corporation, as follows:


 Corporation                                           Officer/Agent                                                           Date of Service

(d)- (Other service):




                                                    . SHERIFF OF COOK COUNTY

                                                       BY




                                                                Exhibit A
   Case 3:20-cv-01329 Document 1-1 Filed 12/11/20 Page 6 of 12 Page ID #11
                                                                            1 111111 1 1 1 1111 1111 11111 11111 1111111111 1 1 1111
                                                                            *    5    0 0 4 0 6                   5    9     *


            IN THE CIRCUIT COURT FOR THE SECOND JUDICIAL CIRCUIT

                                 FRANKLIN courrry,muNors                                       FILED
                                                                                               Franklin Co. Circuit Court
                                                                                               2nd Judicial Circuit
SEAN VANCIL,                                                                                   Date: 11/5/2020 2:04 PM
                                                                                               Jim Muir

       Plaintiff,
                                                                 2020L38
                                                    20,L-

COMPLIANCE'STAFFING
AGENCY,      ftkia M SERVICES,
a/Ida JENNMAR;SERVICES
                                                    JURY TRIAL DE


       Defendant.



                                • COMPLAINT AND JURY DEMAND

                                           COUNTI

                          Compliance Sta_ffingfRetaliatory Discharge

       NOW COMES the Plaintiff, Sean Vancil, hereinafter "P1aintiff,7' by and through

his attorneys, SchaferLaw LLC,and for COunt 1 of his Complaint against the Defendant,

Compliance Staffing, LLC,idli/aJenriMar doing business as,."Compliance:Staffing" and"JM

Services" states as:follows:.

       I.      PlAintit'fis_a Residentof Williamson County IL.

       2.      Plaintiff was hired by Compliance Staffing,LLC,a Pennsylvania corporation,

       3.      In Sept of20rs, CAiandra,Oroup,LLC, who upotinfOrthation and beliefinchicleS

JennMar, elected to;Change the namp aCompliancp Staffing Agency(csA)to JENNMAR

Services, LLC(JMS)
                 ., The name change took effect on Or aboUt October 1, 2018.

               jennMar has several affiliates,including JM Services.




                                             Exhibit A
                                                                                              •'AT'SC•le=r4=`,YrJr=t,
••• -**rr••••-,*-
                - "
                  -
                        Case 3:20-cv-01329 Document 1-1 Filed
                                                            -*
                                                               12/11/20
                                                                •  • r•
                                                                        Page 7 of 12 rr'S=
                                                                                      Page
                                                                                        . :"
                                                                                           .
                                                                                             ID  #12
                                                                                                     1 11111 1 1 1 11111 11111 11111 11111 11111 11111 110 1111
                                                                                                     *    5     0 0 4 0 6 5 9 *


                            5.     Plaintiff was then paid by JM Services.

                           6.      At all times mentioned herein,'Defendant.JennMar was and is.a Pennsylvania

                  corporation doing business in multiple Counties in Illinois, including Franklin.

                           7.      Plaintiff was employed by Defendant,from approximately April of2018 through

                  June of2019.

                           8.      During that time,Plaintiff worked for Defendant, JennMar/Compliance.Staffing at

                  their Franklin County headquarters,. warehouse; Hamilton 'County Coal, and Mach Mine.

                           9.      On August 8,2018, during the course and scope of his employment with

                  Defendant at. the Hamilton County Coal Facility, Plaintiff suffered an injury to his right knee.

                            ICI.   Plaintifffiled an Application for Adjustment of Claim on March 29, 2019; with.

                  the Illinois Industrial Commission,took.time off due to his work related injury, sought medical

                  care for his work related injuries, underwent medial and lateral meniscal meniscectomy, and

                  otherwise exercised his tights under the Illinois Worker's Compensation Act in case number 19-

                      WC-009618.

                            11.    Plaintiff was released to return to work full duty on November 26,2018.

                            12.    Plaintiffreturned to work for Defendant on or around November 26,2018.

                           13.     On December 1, 2018,during the course and scope of his employment with

                  Defendant at. Mach.Mine, Plaintiffsuffered an injury to his right wrist and hand.

                            14.    Plaintiff filed an Application for Adjustment of Claim on March 29, 2019; with

                  the Illinois Industrial Commission,took time off due to his work related injury, sought Medical

                  care fOr his work related injuries, underwent a dorsal compartment release; and otherwise




                                                                   2




                                                                 Exhibit A
                                                                                                                             -
   Case 3:20-cv-01329 Document 1-1 Filed 12/11/20 Page 8 of 12 Page ID #13
                                                                                  1 111111 1111111111 11111 11111 11111 11111 11111 111 II
                                                                                  *    5     0 0 4 0 6                  5     9    *


exercised his rights under the Illinois Worker's Compensation Act in case number 19-WC,

009617.

        15.    Plaintiff was released to return to work full duty on June 12, 2019.

       16.     Plaintiffreturned to Defendants office in Akin, Franklin County,Illinois on or

around June 12, 2019, and was told not to report back and that they had no more work for him.

       17.     Since that time JennMar, d/b/a Compliance Staffing has advertised for other

employees and has hired other employees.

       18.     Plaintiff's dismissal by Defendant and refusal to return him to work, was in

retaliation for the exercise of his rights under the Illinois Worker's Compensation Act 820 ILCS

305/1 et seq and said discharge is contrary to the public policy ofthe State ofIllinois.

       19.     Plaintiff has been damaged by the retaliatory dismissal by Defendant, Compliance

Staffing, in that he has lost wages,incurred expenses and costs in seeking alternative

employment, lost pension rights and fringe benefits associated with his employment, and suffered

embarrassment and emotional disttss.

       20.     Defendant's action in retaliating against Plaintiff was willful, intentional and

malicious, and Plaintiffis entitled to punitive damages.

       WHEREFORE,Plaintiff, Sean Vancil, prays that this Court enter judgment against

Defendant, Compliance Staffing, LLC,for a reasonable sum in excess of$50,000.00 for

compensatory damages, punitive damages, and costs of suit.

                 PLAINTIFF DEMANDS TRIAL BY JURY OF TWELVE




                                              Exhibit A
   Case 3:20-cv-01329 Document 1-1 Filed 12/11/20 Page 9 of 12 Page ID #14
                                                                                  I 111111111111111111111111111111111111111111111 1111
                                                                                  *    5    0 0 4 0 6 5 9                      *




                                       BY




                                             COUNT II

                      Compliance Staffing/Retaliatory Failure to Rehire
                                                                                                                                         •

       NOW COMES the Plaintiff, Sean Vancil, hereinafter "Plaintiff," by and through

his attorneys, Schafer Law LLC, and for Count II of his Complaint against the Defendant,

Compliance Staffing, LLC,hereinafter,"Compliance Staffing" states as follows:

        1.-17. Plaintiff repeats and realleges Paragraph 1 through Paragraph 17 of Count I as

though said paragraphs were set out fully herein.

       18.     Plaintiff asked to return full duty to Compliance Staffing, and was told not to

report back there.

        19.    During the time that Plaintiff was off due to his work related injuries, he was

assured by Defendant's agents and employees that he could return to his old job.

       20.     Defendant ultimately refused to allow Plaintiffto return to his old job.

       21.     Defendant later hired other people to fill Plaintiff's position and/or similar

positions.

       22.     The refusal by Defendant to rehire Plaintiff was in retaliation for the exercise of

his rights under the Illinois Worker's Compensation Act 820 ILCS 305/1 et seq and said

discharge is contrary to the public policy ofthe State of Illinois.

       23.     Plaintiff has been damaged by Defendant's refusal to rehire him in that he has lost




                                               Exhibit A
  Case 3:20-cv-01329 Document 1-1 Filed 12/11/20 Page 10 of 12 Page ID #15
                                                                               1 111111111111111111111111111111111111111111111111
                                                                               *   5 0 0 4 0 6 5 9                         *


Wages, incurred expenses and costs,in seeking alternative employment,loSt.petiSion rights and

fringe benefits associated with hisemployment, and suffered embarrassment and emotional

distress.

       24.    Defendant's action in refusing,to rehire Plaintiff was willful,intentional and

malicious, ad Naintiff is entitled to punitive damages

        WHEREFORE,Plaintiff, Sean Vancit,prays that:this Court enter judginent against

Defendant, Compliance,Staffing, LLC,for a reasonable sum.in-excess of$50,000.00 for

compensatory damages, punitive damages, and costs of suit.

                PLAINTIFF DEMANDS TRIAL BY JURY OF TWELVE'

                                            'SCHAFER                LC


                                               dd/
                                            Jay: er
                                            A I ,I,i1 /
                                                      § eY for
                                                               •
                                                                 aintiff
                                            •)40C No. 06226013




                                               5'




                                             Exhibit A
  Case 3:20-cv-01329 Document 1-1 Filed 12/11/20 Page 11 of 12 Page ID #16
                                                                                  I 11111111111111111111111111111111111111111 1111
                                                                                  *   5    0 0 4 0 6              5 9 *


                                        VERIFICATION

        Under penalties as provided by law pursuant to Section 1-109 ofthe Code of Civil
Procedure, the undersigned certifies that the statements set forth in this instrument are true and
correct, except as to matters therein stated to be on information and believe as to such matters the
undersigned certifies as aforesaid that she verily believes the me to, bje true
                                                                              ),
                                                            dea'V4    2L
                                                             Sean Vancil

STATE OF ILLINOIS
                                     )SS.
COUNTY OF WILLIAMSON

        I,the undersigned, a Notary Public, in and for said County, in the State aforesaid, DO
HEREBY CERTIFY THAT Sean Vancil, personally known to me to be the same person whose
name is subscribed to the foregoing instrument appeared before me this day in person and
acknowledged that he signed,sealed and delivered the said instrument as his free and voluntary act,
for the uses and the purposes therein set forth.

       Given under my hand and notarial seal this c5#
                                                    - 1 da o                       2020.
                                              — as as
                                            GAJEWSKI
                                        VIROAL SEAL'
                                      My Commission Niro'
                                           bet12.vas No     H Public

SCHAFER LAW LLC
108 North VanBuren St.
PO Box 928
Marion,IL 62959
Phone: 618-997-4877
Fax: 618-997-4888
Email:jschafer®mschaferlaw.com




                                                 6




                                              Exhibit A
  Case 3:20-cv-01329 Document 1-1 Filed 12/11/20 Page 12 of 12 Page ID #17
                                                                                 I 111111 1 1 1 1111 11111 1111 11111 11111 11111 111 1111
                                                                                 *    5     0 0 4 0 6                   5    9     *


           IN THE CIRCUIT COURT FOR THE SECOND JUDICIAL CIRCUIT                                          FILED
                                                                                                         Franklin Co. Circuit Court
                         FRANKLIN COUNTY,ILLINOIS                                                        2nd Judicial Circuit
                                                                                                         Date: 11/5/2020 2:04 PM
                                                                                                         Jim Muir
SEAN VANCIL,

      Plaintiff,
                                                                   2020L38
VS.                                                        20-L-

COMPLIANCE STAFFING
AGENCY,LLC,f/k/a JM SERVICES,
a/k/a JENNMAR SERVICES
                                                           JURY TRIAL DEMANDED.


      Defendant.

                      SUPREME COURT RULE 222(b) AFFIDAVIT

STATE OF ILLINOIS
                                    )SS.
COUNTY OF WILLIAMSON                )

      I,JAY SCHAFER, being an adult person, upon my oath depose and say as follows:

      1.      I am an attorney duly licensed to practice law in the State ofIllinois.

      2.      The Plaintiff herein;SEAN VANCIL, has retained the firm ofSCHAFER LAW
              LLC to represent him in this claim.

      3.      After reviewing the information available to me on this date, it is my beliefthat all
              ofthe damages involved in this case will exceed $50,000.00.

      4.      I am not able to make a more positive effort or estimate of said damages at 9ois
              time as further information obtained through discovery may re        eassisment
              ofthese damages.

      Further Affiant Sayeth Not.

                                                                     ft     Y SCHAFER
      SUBSCRIBED and sworn to before me this ki3dIltday o            Vrqp01/7/b4 ,2020.
                                          :ma IL'   ANk.




                                                                             Notary           lic




                                                Exhibit A
